Citation Nr: 0713986	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-23 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for additional cardiac disability and the amputation of both 
lower extremities claimed as the result of medical and 
surgical procedures and treatment performed in VA hospitals 
in July and August of 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service from February 1966 to 
December 1969.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi that denied the 
appellant's claim of entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 based on additional cardiac and vascular 
disability allegedly due to treatment rendered at VA medical 
facilities.  The appellant is representing himself in this 
matter.

In August 2006, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.  

After that hearing, the appellant submitted additional 
evidence concerning his 38 U.S.C.A. § 1151 claim; this 
evidence consisted of records from his medical treatment 
rendered in September of 2006, a medical opinion from his 
treating private physician and a written statement from a 
physician at a VA nursing home care unit.  The appellant also 
submitted written waivers of review of that evidence by the 
agency of original jurisdiction and therefore referral to the 
RO of evidence received directly by the Board is not 
required.  38 C.F.R. § 20.1304.  However, as the case is 
being remanded, the RO will have the opportunity to review 
the evidence prior to the issuance of any Board decision.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended.  
This amendment applies to claims filed on or after October 1, 
1997.  Pub. L. No. 104-204, § 422(a)-(c) (1996).  As the 
veteran's 38 U.S.C.A. § 1151 claim was filed in January 2004, 
after the effective date, the amended provisions must be 
applied.  VAOPGCPREC 40-97.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
remanded to the RO for action as described below.

Review of the evidence of record and the appellant's 
testimony indicates that he is seeking compensation for 
additional cardiac disability and for the amputation of each 
of his lower extremities.  He contends that these 
disabilities were caused by/related to the July 2002 cardiac 
catheterization and/or by the August 2002 cardiac bypass 
surgery performed in VA facilities.

The claims file does not include any VA treatment records 
dated before July 29, 2002; therefore, the nature and extent 
of his cardiac and vascular pathology prior to the 
July/August 2002 medical procedures is unknown.  In addition, 
the consent form for the appellant's July 2002 cardiac 
catheterization and the consent form for his August 2002 
cardiac surgery are not of record.

VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore in order to fulfill the duty to 
assist, all of the relevant VA treatment records should be 
obtained and associated with the claims file.  Consequently, 
the appellant's complete VA treatment records relating to his 
cardiac condition before, during and after the July 2002 
cardiac catheterization should be obtained and associated 
with the claims file.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended 
such that negligence would generally have to be shown by the 
VA for a claimant to obtain compensation under the statute.  
This amendment, however, does not apply to claims filed prior 
to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) 
(1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. 
§ 1151 claim was filed in January 2004, the amended statute 
must be applied.  Id.

The provisions of 38 U.S.C.A. § 1151 (West 2002 & Supp. 2005) 
provide that compensation under chapter 11 of Title 38 of the 
United States Code shall be awarded for a qualifying 
additional disability of a veteran in the same manner as if 
such additional disability were service connected.  For the 
purposes of this section, a disability is a qualifying 
additional disability if the disability is not the result of 
the veteran's willful misconduct and (1) the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary of VA, either by a Department employee or in 
a Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability was--

	(A) carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

	(B) an event not reasonably 
foreseeable;...

38 U.S.C.A. § 1151 (West 2002 & Supp. 2005).

The September 2006 written statement from the appellant's 
private doctor indicates that the appellant experienced 
complications associated with his cardiac surgery at a VA 
facility that included acute lower extremity thrombosis with 
irreversible ischemic injury resulting in a left below knee 
amputation and a right above knee amputation, as well as a 
myocardial infarction with new onset left ventricle failure 
and chronic heart failure.  This physician also stated that 
the incidence of bilateral ischemic extremity injury with 
coronary artery bypass surgery with graft (CABG) is less than 
one-in-five thousand and that the risk of acute myocardial 
infarction with left ventricle dysfunction is one-in-five 
hundred, making the combination of total injuries sustained 
by the appellant exceedingly rare.  No medical opinion of 
record addresses the question of whether such rare 
complications are not reasonably foreseeable.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

To ensure that VA has met its duty to assist in developing 
the facts pertinent to the claim remaining on appeal and to 
afford full procedural due process, the case is REMANDED for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the RO should notify the 
veteran of the information and evidence 
yet needed to substantiate his 
38 U.S.C.A. § 1151 claim and of what part 
of such evidence he should obtain, and 
what part the RO will yet attempt to 
obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also be told to provide any 
evidence in his possession pertinent to 
his claim.  38 C.F.R. § 3.159 (2006).

2.  All pertinent VA treatment records, 
including imaging records, laboratory 
reports, progress notes and consultation 
reports, for the appellant dated prior to 
August 2002 should be identified and 
obtained.  In addition, the consent form 
for the appellant's July 2002 cardiac 
catheterization and the consent form for 
his August 2002 cardiac surgery must be 
identified and obtained.  These records 
should be associated with the claims 
file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative, if any, should also 
be informed of the negative results.  
They should be given opportunity to 
obtain the records.

3.  The AMC/RO should arrange for a 
comprehensive review of the veteran's 
claims file by a VA surgeon to determine 
the nature and etiology of the 
complications associated with the 
appellant's cardiac catheterization and 
bypass surgery.  

The reviewing surgeon should furnish 
opinions concerning the following:

        (a)  The manifestations of cardiac 
pathology present prior to the July 2002 
cardiac catheterization;
        (b)  The manifestations of vascular 
pathology present prior to the July 2002 
cardiac catheterization; and
        (c)  Whether the veteran developed 
any additional identifiable cardiac or 
vascular disability due to any VA 
treatment or care rendered between July 
and August of 2002.
        
Specifically, the reviewer should address 
the questions of:
        (i.) whether the course of 
treatment the veteran received in VA 
facilities was in any way careless, 
negligent, lacking in proper skill, 
or reflective of error in judgment 
or similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical surgical 
treatment, or examination?  It 
should also be noted whether either 
the thrombosis with irreversible 
ischemic injury or the myocardial 
infarction with LV dysfunction, or 
both, was the result of an event not 
reasonably foreseeable; 

        (ii.) whether the course of 
treatment the veteran received 
related to the cardiac 
catheterization and bypass surgery, 
including the insertion and removal 
of chest tubes, was in any manner 
related to the development of the 
ischemic injury, including whether 
the care was untimely or inadequate; 
and
        
        (iii) whether the course of 
treatment the veteran received from 
VA during July and August of 2002 
was in any manner related to the 
cause of the veteran's additional 
cardiac disability or his lower 
extremity amputations.

(The reviewing surgeon must be advised 
that the question of negligence is at 
issue.  The reviewer should identify the 
information on which s/he based the 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
reviewer should so indicate.)  

4.  Upon receipt of VA reviewer's report, 
the RO should conduct a review to verify 
that all requested opinions have been 
provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.  

5.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the 38 U.S.C.A. § 1151 claim.  
If any benefit sought on appeal remains 
denied, the appellant should be provided 
a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


